Filed 2/10/17

                             CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                    STATE OF CALIFORNIA



WILLIAM BLANCHETTE et al.,                    D070545

        Petitioners,                          (Imperial County
                                              Super. Ct. No. ECU9103)
        v.

THE SUPERIOR COURT OF IMPERIAL
COUNTY,

        Respondent;

GHA ENTERPRISES et al.,

        Real Parties in Interest.



        ORIGINAL PROCEEDINGS in mandate. L. Brooks Anderholt, Judge. Petition

granted.

        JCL Law Firm and Jean-Claude Lapuyade for Petitioners.

        No appearance for Respondent.

        Wood Smith Henning & Berman and Brenda Nicole Radmacher for Real Parties

in Interest.
       In this construction defect case we are called upon to interpret the notice and time

requirements of the Right to Repair Act (the act), Civil Code1 section 895 et seq. As we

explain, the goal of the act is to resolve, if possible, construction defect claims without

resort to litigation. In brief, the act requires that, before initiating litigation, construction

defect claimants must give a builder notice of alleged defects and if a builder wishes, an

opportunity to inspect and repair the noticed defects. The act requires that a claimant's

notice set forth the defects "in reasonable detail" sufficient to determine the nature and

location of the alleged defects. (§ 910.) A builder receiving the notice has 14 days in

which to acknowledge receipt of the claim and 14 additional days in which, if the builder

wishes, to inspect the premises; within 30 days after completing an inspection, a builder

may make an offer to repair the claimed defects. The act requires that its time limits and

other requirements be strictly construed. (§ 930, subd. (a).)

       Here, we grant petitioner William Blanchette's petition for a writ of mandate and

direct that the trial court vacate its order staying proceedings pending Blanchette's

compliance with the act. As we explain, Blanchette's compliance with the act was

relieved by virtue of real party GHA, Enterprises, Inc.'s (GHA)2 failure to timely

acknowledge receipt of Blanchette's notice of a claim. Contrary to GHA's argument, the

act's goal of promptly resolving claims without resort to litigation cannot be achieved by

permitting homebuilders to serve tardy responses to claims or to ignore them entirely.

1      All further statutory references are to the Civil Code.

2    Unless otherwise indicated, all references to GHA include real parties in interest
GHA Enterprises, Inc., Rumax Ranch, LLC, and GHA Holdings, Inc.

                                                2
                  FACTUAL AND PROCEDURAL BACKGROUND

       Blanchette is the owner of one of 28 homes constructed by GHA. No later than

February 2, 2016, Blanchette served GHA with notice of a claim, which set forth a

number of alleged defects in all 28 homes; Blanchette's notice used, almost verbatim, the

language section 896 employs in setting forth building standards, the violation of which,

give rise to actionable claims against homebuilders.3 Attached to the notice of claims




3       Section 896 establishes the following as building standards which support a
construction defect claim:
"(a) With respect to water issues:
(1) A door shall not allow unintended water to pass beyond, around, or through the door
or its designed or actual moisture barriers, if any.
(2) Windows, patio doors, deck doors, and their systems shall not allow water to pass
beyond, around, or through the window, patio door, or deck door or its designed or actual
moisture barriers, including, without limitation, internal barriers within the systems
themselves. For purposes of this paragraph, 'systems' include, without limitation,
windows, window assemblies, framing, substrate, flashings, and trim, if any.
(3) Windows, patio doors, deck doors, and their systems shall not allow excessive
condensation to enter the structure and cause damage to another component. For purposes
of this paragraph, 'systems' include, without limitation, windows, window assemblies,
framing, substrate, flashings, and trim, if any.
(4) Roofs, roofing systems, chimney caps, and ventilation components shall not allow
water to enter the structure or to pass beyond, around, or through the designed or actual
moisture barriers, including, without limitation, internal barriers located within the
systems themselves. For purposes of this paragraph, 'systems' include, without limitation,
framing, substrate, and sheathing, if any.
(5) Decks, deck systems, balconies, balcony systems, exterior stairs, and stair systems
shall not allow water to pass into the adjacent structure. For purposes of this paragraph,
'systems' include, without limitation, framing, substrate, flashing, and sheathing, if any.
(6) Decks, deck systems, balconies, balcony systems, exterior stairs, and stair systems
shall not allow unintended water to pass within the systems themselves and cause damage
to the systems. For purposes of this paragraph, 'systems' include, without limitation,
framing, substrate, flashing, and sheathing, if any.
(7) Foundation systems and slabs shall not allow water or vapor to enter into the structure
so as to cause damage to another building component.

                                            3
(8) Foundation systems and slabs shall not allow water or vapor to enter into the structure
so as to limit the installation of the type of flooring materials typically used for the
particular application.
(9) Hardscape, including paths and patios, irrigation systems, landscaping systems, and
drainage systems, that are installed as part of the original construction, shall not be
installed in such a way as to cause water or soil erosion to enter into or come in contact
with the structure so as to cause damage to another building component.
(10) Stucco, exterior siding, exterior walls, including, without limitation, exterior
framing, and other exterior wall finishes and fixtures and the systems of those
components and fixtures, including, but not limited to, pot shelves, horizontal surfaces,
columns, and plant-ons, shall be installed in such a way so as not to allow unintended
water to pass into the structure or to pass beyond, around, or through the designed or
actual moisture barriers of the system, including any internal barriers located within the
system itself. For purposes of this paragraph, 'systems' include, without limitation,
framing, substrate, flashings, trim, wall assemblies, and internal wall cavities, if any.
(11) Stucco, exterior siding, and exterior walls shall not allow excessive condensation to
enter the structure and cause damage to another component. For purposes of this
paragraph, 'systems' include, without limitation, framing, substrate, flashings, trim, wall
assemblies, and internal wall cavities, if any.
(12) Retaining and site walls and their associated drainage systems shall not allow
unintended water to pass beyond, around, or through its designed or actual moisture
barriers including, without limitation, any internal barriers, so as to cause damage. This
standard does not apply to those portions of any wall or drainage system that are designed
to have water flow beyond, around, or through them.
(13) Retaining walls and site walls, and their associated drainage systems, shall only
allow water to flow beyond, around, or through the areas designated by design.
(14) The lines and components of the plumbing system, sewer system, and utility systems
shall not leak.
(15) Plumbing lines, sewer lines, and utility lines shall not corrode so as to impede the
useful life of the systems.
(16) Sewer systems shall be installed in such a way as to allow the designated amount of
sewage to flow through the system.
(17) Showers, baths, and related waterproofing systems shall not leak water into the
interior of walls, flooring systems, or the interior of other components.
(18) The waterproofing system behind or under ceramic tile and tile countertops shall not
allow water into the interior of walls, flooring systems, or other components so as to
cause damage. Ceramic tile systems shall be designed and installed so as to deflect
intended water to the waterproofing system.
(b) With respect to structural issues:
(1) Foundations, load bearing components, and slabs, shall not contain significant cracks
or significant vertical displacement.

                                            4
(2) Foundations, load bearing components, and slabs shall not cause the structure, in
whole or in part, to be structurally unsafe.
(3) Foundations, load bearing components, and slabs, and underlying soils shall be
constructed so as to materially comply with the design criteria set by applicable
government building codes, regulations, and ordinances for chemical deterioration or
corrosion resistance in effect at the time of original construction.
(4) A structure shall be constructed so as to materially comply with the design criteria for
earthquake and wind load resistance, as set forth in the applicable government building
codes, regulations, and ordinances in effect at the time of original construction.
(c) With respect to soil issues:
(1) Soils and engineered retaining walls shall not cause, in whole or in part, damage to
the structure built upon the soil or engineered retaining wall.
(2) Soils and engineered retaining walls shall not cause, in whole or in part, the structure
to be structurally unsafe.
(3) Soils shall not cause, in whole or in part, the land upon which no structure is built to
become unusable for the purpose represented at the time of original sale by the builder or
for the purpose for which that land is commonly used.
(d) With respect to fire protection issues:
(1) A structure shall be constructed so as to materially comply with the design criteria of
the applicable government building codes, regulations, and ordinances for fire protection
of the occupants in effect at the time of the original construction.
(2) Fireplaces, chimneys, chimney structures, and chimney termination caps shall be
constructed and installed in such a way so as not to cause an unreasonable risk of fire
outside the fireplace enclosure or chimney.
(3) Electrical and mechanical systems shall be constructed and installed in such a way so
as not to cause an unreasonable risk of fire.
(e) With respect to plumbing and sewer issues:
Plumbing and sewer systems shall be installed to operate properly and shall not
materially impair the use of the structure by its inhabitants. However, no action may be
brought for a violation of this subdivision more than four years after close of escrow.
(f) With respect to electrical system issues:
Electrical systems shall operate properly and shall not materially impair the use of the
structure by its inhabitants. However, no action shall be brought pursuant to this
subdivision more than four years from close of escrow.
(g) With respect to issues regarding other areas of construction:
(1) Exterior pathways, driveways, hardscape, sidewalls, sidewalks, and patios installed by
the original builder shall not contain cracks that display significant vertical displacement
or that are excessive. However, no action shall be brought upon a violation of this
paragraph more than four years from close of escrow.
(2) Stucco, exterior siding, and other exterior wall finishes and fixtures, including, but not
limited to, pot shelves, horizontal surfaces, columns, and plant-ons, shall not contain
significant cracks or separations."

                                              5
was a list of the names and addresses of each of the owners of the 28 homes in the

development.

      GHA responded to Blanchette's notice of claims by letter dated February 23, 2016.

GHA asserted the construction defects set forth in Blanchette's claim were not alleged




Borrowing from the language of the statute Blanchette alleged:

   "Each window, patio doors, deck doors, and their systems allows water to pass
   beyond, around, or through the window, patio door, or deck door or its designed or
   actual moisture barriers, including, without limitation, internal barriers within the
   systems themselves.

   "Decks, deck systems, balconies, balcony systems, exterior stairs, and stair systems
   allow water to pass into the adjacent structure.

   "Stucco, exterior siding, and exterior walls allow excessive condensation to enter the
   structure and cause damage to other components, including but not limited to floor
   coverings, baseboards, drywall, doorjambs and door thresholds.

   "Foundations, load bearing components, and slabs, contain significant cracks or
   significant vertical displacement.

   "Soils are causing damage to the structure built upon the soil in the form of cracked
   concrete, cracked stucco, crack[ed] foundations and cracked drywall.

   "Fireplaces, chimneys, chimney structures, and chimney termination [caps] were
   constructed and installed in such a way as to cause an unreasonable risk of fire outside
   the fireplace enclosure and chimney.

   "Electrical systems operate improperly and materially impair the use of the structure
   by Claimant.

   "Living space air-conditioning was not provided in a manner consistent with the size
   and efficiency design criteria specified in Title 24 of the California Code of
   Regulations.

   "Ceramic tile and tile backing was installed in such a manner that the tile detaches
   throughout the Property."


                                            6
with reasonable detail, as required by section 910, subdivision (a); nonetheless GHA

offered to inspect the homes.

       Blanchette responded to GHA on February 26, 2016. Blanchette asserted that

GHA's response was untimely and excused him and the other homeowners from any

obligations under the act.

       Thereafter, Blanchette filed a construction defect class action complaint against

GHA in the trial court. GHA responded to the complaint by moving to stay the action

until Blanchette satisfied the prelitigation requirements of the act. Blanchette opposed

the motion on the grounds GHA had not timely responded to his notice of claims.

       The trial court agreed with GHA that Blanchette's notice of claim lacked detail

sufficient to trigger GHA's obligations under the act. Accordingly, the trial court stayed

the action pending completion of the notice and inspection procedures required by the act

and ordered that Blanchette serve a new notice of claims to "identify each individual

claimant by address," to "provide a defect list for each subject property, which sets forth

[the] alleged defects," to "set forth the location, nature and severity of each alleged

defect," and to identify "the code section(s) [the claimants] contend each alleged defect

violates."

       Blanchette filed a petition for a writ of mandate in which he challenged the trial

court's order. We issued an order to show cause.




                                              7
                                       DISCUSSION

                                              I

       Blanchette's petition raises a novel issue under the act: when must defects in a

notice of claim be raised by a builder? We also note that because the trial court enforced

its interpretation of the act by way of a pretrial stay, Blanchette has no adequate remedy

by way of appeal. The novel issue raised by Blanchette's petition and the absence of an

adequate remedy by way of appeal support writ review here. (See Omaha Indemnity Co.

v. Superior Court (1989) 209 Cal.App.3d 1266, 1273-1274.)

                                             II

       The act, its purposes, and provisions were in many important respects considered

by the court in Darling v. Superior Court (2012) 211 Cal.App.4th 69 (Darling). In

Darling, the court rejected a homeowner's contention the document production required

of homebuilders under the act (§ 912) could be initiated in the absence of the notice of

claims required by section 910. (Darling, at p. 84.) However, neither Darling nor any

other case which has come to our attention, has directly considered when defects in the

notice of claim must be asserted by a builder.

       As the court in Darling noted, the prelitigation requirements of the act are set forth

in Chapter 4 of the act, commencing with section 910. (Darling, supra, 211 Cal.App.4th

at p. 82.) The purpose of Chapter 4, "is to give a builder the opportunity to resolve a

homeowner's construction defect claim in an expeditious and nonadverserial manner.

[Citation.]" (Ibid.; see also Stats. 2002, ch. 722, § 1(b) & (c), p. 4247 [Chapter 4


                                              8
intended to provided for "prompt and fair resolution of construction defect claims" and

"procedures for early disposition of construction defects claims."].)

       "Chapter 4 begins with section 910. Section 910 requires a homeowner to serve

notice of a construction defect claim to commence the prelitigation process, before

bringing a lawsuit. The statute provides in relevant part: 'Prior to filing an action against

any party alleged to have contributed to a violation of the standards set forth in Chapter 2

(commencing with Section 896), the claimant shall initiate the following prelitigation

procedures: [¶] (a) The claimant or his or her legal representative shall provide written

notice via certified mail, overnight mail, or personal delivery to the builder, in the

manner prescribed in this section, of the claimant's claim that the construction of his or

her residence violates any of the standards set forth in Chapter 2 (commencing with

Section 896). That notice shall provide the claimant's name, address, and preferred

method of contact, and shall state that the claimant alleges a violation pursuant to this

part against the builder, and shall describe the claim in reasonable detail sufficient to

determine the nature and location, to the extent known, of the claimed violation. In the

case of a group of homeowners or an association, the notice may identify the claimants

solely by address or other description sufficient to apprise the builder of the locations of

the subject residences. That document shall have the same force and effect as a notice of

commencement of a legal proceeding.

       "Compliance with section 910 is a prerequisite to filing a lawsuit against a

residential builder for construction defects. [Citations.] " (Darling, supra, 211

Cal.App.4th at pp. 75-76.)


                                              9
       After a notice of claim has been served under section 910, a process expressly

designed to permit the parties to resolve claims without resort to litigation commences.

As the court in Darling set forth, following service of notice: "the builder must

acknowledge in writing its receipt of the notice of the claim within 14 days after the

claim is received (§ 913); the homeowner is released from the requirements of the chapter

if the builder does not acknowledge receipt of the notice, elects not to go through the

process, or fails to request an inspection in a timely manner (§ 915); the builder must

complete its initial inspection and testing within 14 days after it acknowledges its receipt

of the notice of the claim (§ 916); the builder may offer in writing to repair the violation

and compensate the homeowner for applicable damages '[w]ithin 30 days of the initial or,

if requested, second inspection or testing' (§ 917); the homeowner has 30 days after

receipt of the repair offer to authorize the builder to proceed with the repair or request

alternative contractors (§ 918); the offer to repair shall be accompanied by an offer to

mediate the dispute if the homeowner chooses (§ 919); if the builder fails to make an

offer to repair or otherwise strictly comply with Chapter 4 within the times specified, the

homeowner is released from the requirements of the chapter and may proceed with the

filing of an action, and the homeowner may file an action if the contractor performing the

repair does not complete the repair in the time or manner specified (§§ 920, 925); and the

repairs shall commence within 14 days after acceptance or selection of an alternative

contractor or within seven days of the mediation, or within five days of permit issuance,

and must be done 'with the utmost diligence' and be 'completed as soon as reasonably

possible.' (§ 921.)" (Darling, supra, 211 Cal.App.4th 77-78.)


                                             10
       Importantly, section 930 provides: "(a) The time periods and all other

requirements in this chapter are to be strictly construed, and, unless extended by the

mutual agreement of the parties in accordance with this chapter, shall govern the rights

and obligations under this title. If a builder fails to act in accordance with this section

within the timeframes mandated, unless extended by the mutual agreement of the parties

as evidenced by a postclaim written confirmation by the affected homeowner

demonstrating that he or she has knowingly and voluntarily extended the statutory

timeframe, the claimant may proceed with filing an action. If this occurs, the standards of

the other chapters of this title shall continue to apply to the action. [¶] (b) If the claimant

does not conform with the requirements of this chapter, the builder may bring a motion to

stay any subsequent court action or other proceeding until the requirements of this

chapter have been satisfied. The court, in its discretion, may award the prevailing party

on such a motion, his or her attorney's fees and costs in bringing or opposing the motion."

                                               III

       When we are called upon to interpret a statute we begin with its express terms and,

if ambiguity or conflict arise, we resolve them by reference to the statute's purpose. (See

Darling, supra, 211 Cal.App.4th at p. 69.) Section 913 is clear. It provides that

following service of a notice of claim, a builder must acknowledge receipt of the notice

within 14 days. Section 910 provides the notice of claim must state the name and address

of the claimant or claimants and that the claim or claimants allege a violation of building

standards set forth in the act. Here, Blanchette's notice of claim met the requirements of

section 910. It provided his name and address and a statement alleging violations of the


                                               11
act's building standards. Section 915 is equally explicit: "[i]f a builder fails to

acknowledge receipt of the notice of a claim within the time specified . . . this chapter

does not apply and the homeowner is released from the requirements of this chapter and

may proceed with the filing of an action." (Italics added.) We are obligated to strictly

enforce section 913's time limits. (§ 930.)

       This brings us to the portion of section 910 that requires a notice of claim

"describe the claim in reasonable detail sufficient to determine the nature and location, to

the extent known, of the claimed violation." (Italics added.) Unlike the 14-day time limit

set forth in section 913 and the express consequence for failing to meet that deadline set

forth in section 915, whether a claim provides sufficient detail and the extent of a

claimant's knowledge are matters that will vary from case to case.

       Based upon our reading of the applicable statutes, we conclude that where, as here,

a claimant provides his or her name and address and a statement alleging violation of

building standards, service of the notice will trigger the 14-day response time set forth in

section 913. If a builder believes the notice is not sufficient to determine the nature and

location of the claimed violation, the builder may within that 14-day period, bring the

lack of specificity to the claimant's attention. However, the requirement for specificity is

not a ground upon which the developer may choose to ignore the notice of a defect and

the 14-day time period within which it must respond. The need for specificity is intended

to guide the parties to a resolution before a potential legal dispute.




                                              12
          We believe our interpretation is consistent with the purpose of the act, which is to

promote resolution of a homeowner's construction defect claims "in an expeditious and

nonadverserial manner. [Citation.]" (Darling, supra, 211 Cal.App.4th at p. 82, italics

added; see also Stats. 2002, ch. 722, § 1(b) & (c), p. 4247.) Given its variability and

inherently subjective nature the "reasonable detail" requirement of section 910, is a

matter that should be promptly resolved, if it can be, by the parties and before litigation

commences. Plainly, an interpretation which permits a builder to ignore the time limits

of section 913 and nonetheless preserve its objection to the lack of detail in a notice and

require that the trial court then resolve the issue after litigation has commenced, will only

delay rather than accelerate resolution of construction defect claims. Requiring prompt

objection as to the detail set forth in a notice of claim is thus far more consistent with the

purpose of the act than permitting a builder to ignore a notice of claim or serve a tardy

acknowledgement.

          A builder who receives proper notice of a potential defect is therefore obliged to

respond within the 14-day period as prescribed by statute. If the builder believes there is

insufficient specificity, it is obliged to respond to that effect. Thereafter the parties

through discussion and inspection can together determine and resolve any potential defect

issues.

          As we have explained, a developer who unilaterally concludes the level of

specificity in a notice is insufficient, and therefore concludes it need not respond within




                                               13
the 14-day period prescribed by statute, acts at its peril if later, it wishes to employ the

inspection and settlement process otherwise mandated by the statute.

       Our construction of the act strictly applies the time limits of the act, as required by

its terms, but gives builders more than adequate opportunity to vindicate their right to a

reasonable specification of defects.

       Here, we agree the notice of claim was served but on its face, was insufficient. It

simply repeats the language of section 896. It did not provide the "reasonable detail

sufficient to determine the nature and location, to the extent known" of claimed

violations, as required by section 910. While at the early stages of giving notice of

potential defects, the statutory process does not require a homeowner provide anything

approaching an expert opinion as to the nature and extent of the defects, without some

information about the nature and location of the circumstances which the claimants

believe support their claims, builders cannot be expected to meaningfully engage in the

inspection and resolution process required by the statute. For example, if a claimant

sends notice that a water stain has developed on a wall, that notice would be sufficient to

alert the developer as to the subcontractor that may be required to inspect the claimant's

concern. If the claimant sends notice that a crack has developed in the ceiling, the

developer may wish to inspect first to determine which subcontractor should further

respond in order to determine the nature and cause of the claimant's concern.

       On the other hand, the record here is also clear that GHA did not acknowledge

receipt of Blanchette's notice of claim within the 14-day period prescribed by section

913. Contrary to the trial court's ruling, GHA's failure to timely acknowledge


                                              14
Blanchette's notice of claim and resolve the issue of specificity relieved Blanchette of any

further obligations under the act.

       Because GHA did not timely acknowledge receipt of Blanchette's claim and set

forth its objections to the information provided in the claim, Blanchette was "released

from the requirements of [the act]." (§ 915.)

                                      DISPOSITION

       Let a writ issue commanding respondent to vacate its order granting the motion to

stay filed by real parties in interest and to enter a new and different order denying the

motion. The stay issued by this court on July 13, 2016, is dissolved. Blanchette to

recover costs he incurred in this writ proceeding.



                                                                       BENKE, Acting P. J.

WE CONCUR:



NARES, J.



IRION, J.




                                             15